 

oC Oo Ss DR A BR WwW Be

NM? bo i) NR Bt Bb NM 8B Ne oe Suet el a ek
ot DM FF WH FEF SO wm HI DA HA BR wD we Ss

 

 

 

FILED

OCT 2 2 2019

CLERK, U.S. DISTRICT COURT
Bye THERN DISTRICT OF CALIFORNIA

DEPUTY

    
      

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA Case No. 01-cr-03143-W
Plaintiff, JUDGMENT AND ORDER OF
DISMISSAL OF INDICTMENT AND
Vv. RECALL ARREST WARRANT
VICTOR FERNANDO BARRIENTOS,
Defendant.

 

Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
IT IS HEREBY ORDERED that the Indictment in the above entitled case be

dismissed without prejudice, and the Arrest Warrant be recalled.

IT IS SO ORDERED.
HONORA Ab THOMAS J. WHELAN

DATED: October 4.2, 2019
United States District Court Judge

 

 

 

 

 
